Case: 17-10127      Document: 00514192111         Page: 1    Date Filed: 10/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 17-10127                                  FILED
                                  Summary Calendar                         October 11, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

EPITACIO CABRERA-CASTILLO, also known as Charangas,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-122-5


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Epitacio Cabrera-Castillo pleaded guilty to conspiracy to possess
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846.
The district court sentenced him to 360 months of imprisonment followed by
four years of supervised release. On appeal, he challenges two conditions of
supervised release imposed in the judgment. In response, the Government
argues that this court should dismiss the appeal as untimely.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10127     Document: 00514192111     Page: 2   Date Filed: 10/11/2017


                                  No. 17-10127

      A defendant in a criminal case generally has 14 days from the entry of
the judgment on the criminal docket to file a notice of appeal. FED. R. APP. P.
4(b)(1)(A)(i), (b)(6). That time limit is mandatory but not jurisdictional. United
States v. Martinez, 496 F.3d 387, 388-89 (5th Cir. 2007). Cabrera-Castillo’s
notice of appeal was not filed in a timely manner. Although the requirements
of Rule 4(b)(1)(A) may be waived, the Government has not waived the issue in
the instant case. See United States v. Hernandez-Gomez, 795 F.3d 510, 511
(5th Cir. 2015) (per curiam) (holding that the Government does not waive its
objection to the untimeliness of a notice of appeal by raising the issue for the
first time in a brief on the merits).
      Accordingly, the appeal is DISMISSED.




                                        2